DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 1 requires “the electromagnetic stopper engages with the hammer rod assembly for enabling the trigger to be pulled”. However, the specification describes an invention which disengages the hammer rod assembly to relieve/unlock the trigger (see 610, Fig. 6 and paragraph 0020). The conflict between what is claimed and what is supported in the specification introducing uncertainty to the meaning of the limitations and rendering the claim indefinite. For purposes of applying prior art, it will be interpreted that the electromagnetic stopper disengages the hammer rod assembly to enable the trigger to be pulled as supported in the specification. Claims 3-15 are rendered indefinite for depending from claim 1.
	Claim 16 requires “the electromagnetic stopper retrieves and engages with a hammer rod assembly in order to disengage the hammer rod assembly to relieve the trigger… engaging the hammer rod assembly to lock the trigger” (emphasis added). It is unclear how the electromagnetic stopper retracting in order to disengage the hammer rod? The identified issues rendering the claim indefinite.
Claim Rejections - 35 USC § 103
Claims 1, 3, 6, 7, 9, 11, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,603,179 to Adams (“Adams”) in view of US 6,351,906 B1 to Honing, Jr. et al. (“Honing”).
Regarding claims 1, 6, 9, 11, 12 and 16, Honing discloses a smart triggering device configured with a firearm (see Figs. 1 and 4) and method of using the same, the smart triggering device comprising:
(a-b) a user verification device 100 comprising a sensor 108, an encoder 104, an electronic unit 112, and a storage device 110 which functions to enable the trigger to be pulled so long as the user’s finger is within a predetermined range of the sensor (Fig. 4, 5:60 to 6:40);
(c) an electromagnetic stopper 19 in a substantially horizontal orientation connected with the electronic unit 112 and a hammer rod assembly (comprising 21, 77, 73, 75 and 71), wherein the hammer rod assembly includes: 
(i) a safety rod 73, the safety rod is capable of electromechanically coupling (at distal end 76) with the electromagnetic stopper 53 (by way of motor piston 21); and 
(ii) a firing hammer 80 coupled with the safety rod 73 via a spring 75, wherein so long as a user’s finger wearing encoder 104 is continuously near the eddy current sensor 108 and matching of a digital output of the eddy current sensor 108 with a predetermined digital value stored in storage device 110 allows the electromagnetic stopper 53 retracts and disengages with the hammer rod assembly (comprising 21, 77, 73, 75 and 71) for enabling the trigger to be pulled (5:60 to 6:40).

    PNG
    media_image1.png
    488
    717
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    467
    648
    media_image2.png
    Greyscale

Honing is silent regarding the biometric recognition surface and associated electronics as claimed. However, Adams discloses a smart triggering device configured with a firearm (see Figs. 1 and 3) and method of using the same, the smart triggering device comprising: 
(a) a biometric recognition surface (fingerprint recognition sensors 30) located on a trigger 28 of the firearm 20, wherein the biometric recognition surface 30 receives a biometric input from a finger of a user (4:5-15 and 4:25-35); 
(b) an electronic unit (central processing unit 40) disposed within a handgrip of the firearm (see fig. 3) including: 
(i) a data memory chip/microchip connected with the biometric recognition surface via a wire (see Figs. 2 and 3), wherein the data memory chip stores record of the user (“A program card 46 with fingerprint information for each of the authorized users contained on it is inserted in the program port 44 and the fingerprint information is uploaded from the program card 46 into the memory of the central processing unit 40”, emphasis added, 4:15-22); 
(ii) a biometric recognition chip (“central processing unit 40 is preloaded with a fingerprint processing and recognition program of a type which is well known to those who are skilled in the art”, 4:30-40) connected with the data memory chip via the wire (“electrically connected”, 4:15-20),  is capable of matching the biometric input with the record of the user (4:35-45); 
(iii) a battery 48 connected with each of the data memory chip and the biometric recognition chip via the wire (“electrically connected”, 4:20-25), wherein the battery provides voltage to the smart triggering device. 

    PNG
    media_image3.png
    303
    1006
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Honing to have the biometric recognition surface and associated electronics as claimed, as taught by Adams, in order to substitute a user verification device for another known in the art to be effective at verifying authorized users of firearms.1
Regarding claim 3, Honing, as modified, further discloses wherein the fingerprint is of an index finger (see Figs. 1a and 4).
	Regarding claim 7, Honing, as modified, further discloses wherein the user is unable to operate the trigger of the firearm until the biometric input is provided to the biometric recognition surface and the user is authenticated (4:5-15 and 4:25-35).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Honing, as modified, as applied to claim 1 above, and further in view of US 10,365,057 B2 to Black et al. (“Black”).
claim 4, Honing, as modified, discloses a central processing unit 40 which is capable of processing data related to biometrics. Honing, as modified, is silent regarding the device accepting additional biometric inputs from either of a retina, voice, facial, or an iris. However, the incorporation of such biometric inputs into firearm safety devices is known in the art. Black, for example, teaches a smart firearm safety device comprising a microcontroller 1 and further incorporating a microphone to receive audio input (4:1-5) for facilitating voice biometrics to change the state of the firearm (8:1-12). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Honing, as modified, to have the smart trigger device be capable of accepting additional biometric input from a voice, as taught by Black, in order to have a secondary means to change the state of the firearm (Black, 7:58-8:12). 
Regarding claim 5, Honing, as modified, is silent regarding a USB for retrieving data and charging the battery. However, Black teaches a firearm safety device having a USB port 12 for recharging a battery onboard the device and for uploading and/or downloading information and data to and from the processor and onboard database (6:35-50). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Honing, as modified, to have a USB port, as taught by Black, in order to recharge the battery and upload/download information to/from the device (Black, 6:35-50). 

    PNG
    media_image4.png
    462
    785
    media_image4.png
    Greyscale

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Honing, as modified, as applied to claim 1 above, and further in view of US 8,408,908 B1 to Preston et al. (“Preston”).
Regarding claim 8, Honing, as modified, is silent regarding the battery being a 5-volt DC lithium battery. However, Preston teaches that it was known in the art to use 5-volt DC lithium batteries in firearms as an acceptable type of battery to power onboard electronic devices (3:20-40). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Honing, as modified, to have a 5-volt DC lithium battery, as taught by Preston, in order to power the device.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Honing, as modified, as applied to claim 1 above, and further in view of US 6,925,742 B1 to Van Zyl (“Van Zyl”).
Regarding claim 10, Honing, as modified, is silent regarding storing date and time information on the memory chip. However, Van Zyl discloses a firearm safety that processes biometric data of authorized personnel (2:24-45), the device further having an information storage means which stores information about the time when a shot was fired (6:45-50). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify .
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Honing, as modified, as applied to claim 1 above, and further in view of US 6,293,039 B1 to Fuchs (“Fuchs”).
Regarding claims 13-15, Honing, as modified, further teaches an electromagnetic stopper housed within a handgrip of a firearm (see Fig. 1 of Honing) but is silent regarding the claimed electromagnetic stopper elements as claimed and instead generally discloses use of an electric stepping motor 19 or a solenoid 18. However, Fuchs discloses a smart triggering device for a firearm comprising an electromagnetic stopper assembly (see the image below extracted from Fig. 1) housed within a threaded housing 31 housed in a recess 32 of the firearm, the electromagnetic stopper including: a flat head shaft 28; a key stopper 33; and a linear spring 34 between the flat head shaft and the key stopper (see Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Fuchs to have the claimed electromagnetic stopper elements, as taught by Fuchs, as a matter of substituting one type of electromagnetic stopper with for another to predictably engage the hammer rod assembly.

    PNG
    media_image5.png
    192
    387
    media_image5.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274.  The examiner can normally be reached on M-F: 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/JOSHUA T SEMICK/Examiner, Art Unit 3641                                                                                                                                                                                                        



	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2144.06(II) “SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE”